DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In this instance, claims 2 and 5 each recite “adjusting means for adjusting said distance”.
Prong 1: Each clause uses the term “means” to perform an action.
Prong 2: Each clause modifies “means” with the term adjusting as functional language.
Prong 3: There is nowhere in the claim to provide sufficient structure for performing the action.
The outcome is that the above limitation meets all 3 prongs of 112(f) and will be interpreted as “

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recites “thereby a motor of said vibrator is durable to physical blocking of said piston” but the Examiner is unable to find this or similar language recited in the specification. As discussed later, the term durable is unclear to the Examiner and the lack of presence in the specification makes the Examiner note the failure to comply with proper written description. 
Claim 8 recites “said rotation of said motor(12), for rotating(70) said weight(14) about said second pivotal connection(20B), consists of one member selected from a group consisting of: clockwise direction, counter clockwise direction” where the specification does not provide adequate written description for “consists of one member selected from a group consisting of: clockwise direction, counter clockwise direction”. A review of this limitation turned up nothing in the specification to provide ample support. 
Claims 4-7 are rejected for being dependent form an unsupported claim. 
Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 8 recites “said rotation of said motor(12), for rotating(70) said weight(14) about said second pivotal connection(20B), consists of one member selected from a group consisting of: clockwise direction, counter clockwise direction” which does not appear to be properly enabled in the provided specification. A review of the following Wands factors will follow. Wands factor A is the breadth of the claims, and the claims are broadly directed at a pumpjack style pump with motor. Wands factor B regards the nature of the invention which is geared towards the improvement of piston pumps which is a well-known field. Wands factor C details the state of the prior art, which in the prior art of pumps, is a very well established field. Wands factor D takes into account the person of ordinary skill in the art, and in the pump field is also a well-known field. Wands factor E delves into the level of predictability in the art, and when dealing with pumps, they are generally predictable in their operation. Wands factor F asks about the amount of direction provided by the inventor and based on the limited specification, and there would need to be significant direction required by the inventor to recreate their claimed invention. Wands factor G asks about the availability of working models, and generally speaking a working model of this exact pump is not available however similar piston/pumpjack pumps are found in the world. Wands factor H asks about the quantity of experimentation needed to make or use the invention based on the content of the disclosure, and there would need an undue amount of experimentation by one of ordinary skill in the art to recreate the Applicant’s claimed invention based on their provided disclosure. The review of the Wands factors shows that while the field of pumps is a well-known and frequently improved field, the specific ump design outlined by the Applicant is not sufficiently enabled for one of ordinary skill in the art to interpret. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 5 each recite “adjusting means for adjusting said distance” where it is unclear to the Examiner what adjusting means are being referred back to. For examination purposes “adjusting means for adjusting said distance” will be treated as “an adjusting means for adjusting said distance”. 
Claim 3 recites “thereby a motor of said vibrator is durable to physical blocking of said piston” which is unclear to the Examiner what the Applicant means by using the term “durable”. The term durable itself is indefinite for being unclear as to what actually constitutes durability. Furthermore, in this claim, the use of durable is unclear to the Examiner. A review of the specification shows that there is no mention of this wording and for examination purposes, the clause will be treated that the motor will work for the pump.  
Claim 8 recites “said rotation of said motor, for rotating said weight about said second pivotal connection, consists of one member selected from a group consisting of: clockwise direction or counter clockwise direction” where the Examiner is unclear what the Applicant is trying to convey here. Applicant appears to be describing the rotation direction for the motor or the weight being counter clockwise or clockwise but the introduction of “one member” leads to more confusion due to this component not being properly introduced. The Examiner is unclear what “one member” is referring back to. A review of the specification has not shown any clarification to this claim. For Examination purposes, the claim will be treated as “said rotation of said motor, for rotating said weight about said second pivotal connection, consists of a rotation direction  selected from a group consisting of: clockwise direction or counter clockwise direction.
Claims 4, 6, and 7 are rejected for being dependent from an unclear claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2437911 (Franz hereinafter).
Regarding claim 3, Franz teaches a fluid pump with a vibrating body that discloses a piston being slidable within a cylinder (A piston is inherent of a pumpjack as shown, the piston will be attached to the reciprocating pump rod 13 within the corresponding cylinder); and a vibrator for sliding said piston back and forth within said cylinder for pumping thereby (Column 2 Lines 12-21 disclose the oscillating motion delivered by the motor 39 through the gears to bar 26), for pumping thereby, thereby a motor of said vibrator is durable to physical blocking of said pump (The motor is sized appropriately to the piston pump system).
Regarding claim 5, Franz’s modified teachings are described above in claim 3 where Franz further discloses adjusting means, for adjusting said distance between said first and second locations (Franz shows multiple holes 30 for adjusting the stroke length and therefore distance between 29 and 23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2437911 (Franz) in view of US 2995048 (Mitchell hereinafter).
Regarding claim 1, Franz teaches a fluid pump with a vibrating body that discloses a bar (Bar 26 in Figure 1), a first location therealong comprising a first pivotal connection to a chassis of said vibrator (Pivot point 23 for bar 26); a driving connection comprising a second pivotal connection of said bar (Vertical rod 31 connected to 26 at a second pivotal point 30 with attachment 29); a motor for generating back and forth linear motion (Motor 39 per Column 2 Lines 12-21 disclose the oscillating motion delivered by the motor 39 through the gears to bar 26), thereby said back and forth linear motion is characterized by a distance between said first and second locations (Inherent that the stroke length of the piston in the pump is determined by the travel length for bar 26 to oscillate from point 23 and where the driving vertical rod 31 connects to bar 26 at any of the various points 30 per Column 2 Lines 22-25). 
Franz is silent with respect to a weight comprising a second pivotal connection to a second location of said bar; and the motor, for rotating said weight about said second pivotal connection, thereby converting said weight rotating to back forth linear motion.
However, Mitchell discloses a piston style pump that converts rotary motion to linear motion (Figure 1) that discloses a weight comprising a second pivotal connection to a second location of said bar (Weight 20 with connecting rod 21 forming the second connection on the equivalent bar 7); and the motor, for rotating said weight about said second pivotal connection, thereby converting said weight rotating to back forth linear motion (Motor 10 per Column 2 Lines 13-26). The resultant combination would modify the driving portion of Franz with the counterweight of Mitchell to ensure the motor and driving components are balanced during changing operations. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor and connecting rod of Franz with the counterweight of Mitchell to ensure balance is maintained during operation.  
Regarding claim 2, Franz’s modified teachings are described above in claim 1 where Franz further discloses adjusting means, for adjusting said distance between said first and second locations (Franz shows multiple holes 30 for adjusting the stroke length and therefore distance between 29 and 23). 
Regarding claim 4, Franz’s teachings are described above in claim 1 where Franz further discloses a bar (Bar 26 in Figure 1), a first location therealong comprising a first pivotal connection to a chassis of said vibrator (Pivot point 23 for bar 26), and motor for generating back and forth linear motion (Motor 39 per Column 2 Lines 12-21 disclose the oscillating motion delivered by the motor 39 through the gears to bar 26), thereby said back and forth linear motion is characterized by a distance between said first and second locations (Inherent that the stroke length of the piston in the pump is determined by the travel length for bar 26 to oscillate from point 23 and where the driving vertical rod 31 connects to bar 26 at any of the various points 30 per Column 2 Lines 22-25).
Franz is silent with respect to a weight comprising a second pivotal connection to a second location of said bar; and the motor, for rotating said weight about said second pivotal connection, thereby converting said weight rotating to back forth linear motion.
However, Mitchell discloses a piston style pump that converts rotary motion to linear motion (Figure 1) that discloses a weight comprising a second pivotal connection to a second location of said bar (Weight 20 with connecting rod 21 forming the second connection on the equivalent bar 7); and the motor, for rotating said weight about said second pivotal connection, thereby converting said weight rotating to back forth linear motion (Motor 10 per Column 2 Lines 13-26). The resultant combination would modify the driving portion of Franz with the counterweight of Mitchell to ensure the motor and driving components are balanced during changing operations. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor and connecting rod of Franz with the counterweight of Mitchell to ensure balance is maintained during operation.
Regarding claim 8 (as best understood), Franz’s modified teachings are described above in claim 1 where the combination of Franz and Mitchell would further disclose that said rotation of said motor, for rotating said weight about said second pivotal connection, consists of one member selected from a group consisting of: clockwise direction or counter clockwise direction (Inherent for the motor to rotate in either the clockwise or counter clockwise direction). 
Regarding claim 9, Franz’s modified teachings are described above in claim 1 where Franz further discloses that said motor comprises at least one member selected from a group consisting of: electric motor, water turbine motor, combustion motor, heat motor, molecular motor (Electric motor of Franz).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2437911 (Franz hereinafter) in view of US 3730651 (Ellis hereinafter). 
Regarding claim 6, Franz’ teachings are described above in claim 3 but are silent with respect to an inlet comprising a one-way valve, for allowing inhaling only from said inlet; and an outlet comprising a second one-way valve, for allowing exhaling only towards said outlet.
However, Ellis teaches a piston pump (Figure 1) that discloses an inlet comprising a one-way valve, for allowing inhaling only from said inlet (inlet valve 20 per Column 2 Lines 66-68); and an outlet comprising a second one-way valve, for allowing exhaling only towards said outlet (Outlet valve 24 per Column 3 Lines 28-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inlet and outlet of Franz with one-way check valves to only allow flow in the desired directions to prevent unwanted backflow. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2437911 (Franz hereinafter) in view of US 3730651 (Ellis) and further in view of US 7396218 (Hyde hereinafter).
Regarding claim 7, Franz’ teachings are described above in claim 6 but are silent with respect to a compartment communicating with said inlet, thereby, stabilizing said pump.
However, Hyde teaches an irrigation piston pump that discloses the use of a surge chamber connected to the inlet (Chamber 108 per Column 3 Lines 6-8). The resultant combination would be such that there is a compartment communicating with said inlet, thereby, stabilizing said pump.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inlet side of the pump with a surge chamber to facilitate the smooth pump of the water/fluid per Column3 Lines 6-8 of Hyde. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746